United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1267
                                   ___________

Deborah Martin,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
                 1
Michael J. Astrue , Commissioner,      *
Social Security Administration,        *    [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: February 16, 2007
                                Filed: February 28, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      The Social Security Administration denied Deborah Martin’s application for
supplemental security income on August 1, 2001, and informed her that she had sixty
days to request a hearing. When Martin did not file a request-for-hearing form until
October 11, 2001, an administrative law judge dismissed the hearing request as



      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
untimely. Martin sought judicial review, and the district court2 dismissed her
complaint for lack of subject matter jurisdiction. After de novo review, see United
States v. Dico, Inc., 136 F.3d 572, 575 (8th Cir. 1998), we agree with the district court
that jurisdiction under 42 U.S.C. § 405(g) was lacking and that dismissal was
appropriate. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      2
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable Terry
I. Adelman, United States Magistrate Judge for the Eastern District of Missouri.
                                           -2-